Citation Nr: 0935549	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  03-36 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a neck disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from June 
1974 to June 1977.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which denied the Veteran's claims for service connection for 
a hysterectomy, left knee disorder, left shoulder disorder, 
and neck disorder.  She contested the denial of all of these 
claims.

As support for her claims, the Veteran testified at a hearing 
at the RO in September 2004 before a local Decision Review 
Officer.  

In April 2008 the Board denied the Veteran's claim for 
service connection for a hysterectomy (and any associated 
residuals) and remanded her remaining claims for service 
connection for left knee, left shoulder, and neck disorders 
to the RO, via the Appeals Management Center (AMC), for 
additional development and consideration.  In September 2008 
the AMC issued a supplemental statement of the case (SSOC) 
continuing to deny these claims and has since returned the 
file to the Board for further appellate review of these 
remaining claims.

FINDING OF FACT

There is competent medical evidence specifically discounting 
the notion that the Veteran's current left knee, left 
shoulder, and neck disorders are etiologically linked to her 
military service.

CONCLUSION OF LAW

The Veteran's left shoulder, left knee, and neck disorders 
were not incurred in or aggravated by her military service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the highest 
court of the land, the Supreme Court, makes clear that a 
reviewing court, in considering the rule of prejudicial 
error, is precluded from applying a mandatory presumption of 
prejudice rather than assessing whether, based on the facts 
of each case, the error was outcome determinative.  The 
Supreme Court rejected the lower Federal Circuit's framework 
(see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 
2007)) that all VA notice errors are presumptively 
prejudicial, in part because it was "complex, rigid, and 
mandatory."  Id., at 1704.  The Supreme Court rejected the 
Federal Circuit's analysis because it imposed an unreasonable 
evidentiary burden on VA to rebut the presumption and because 
it required VA to demonstrate why the error was harmless, 
rather than requiring the pleading-party appellant to show 
the error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.



The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008) that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit recently vacated and 
remanded the Veterans Court's holding in Vazquez-Flores, as 
well as a related case, Schultz v. Peake, No. 03-1235, 2008 
WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 
38 U.S.C. § 5103(a) need not be veteran specific."  
Similarly, "while a veteran's 'daily life' evidence might in 
some cases lead to evidence of impairment in earning 
capacity, the statutory scheme does not require such evidence 
for proper claim adjudication."  Thus, the Federal Circuit 
held, "insofar as the notice described by the Veterans Court 
in Vazquez-Flores requires the VA to notify a veteran of 
alternative diagnostic codes or potential "daily life" 
evidence, we vacate the judgments.  

But the Veterans Court's other holdings in Vazquez-Flores 
appear to be intact, that is, regarding the above discussion 
of prejudicial deficiencies in timing or content of VCAA 
notice.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in November 
2003 and April 2008.  These letters informed her of the 
evidence required to substantiate her claims and of her and 
VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the April 2008 letter, sent 
following and as a result of the Board's April 2008 remand, 
complied with Dingess by apprising her of the downstream 
disability rating and effective date elements of her claims.  
And of equal or even greater significance, after providing 
that additional Dingess notice, the AMC went back and 
readjudicated her claims in the September 2008 SSOC - 
including considering the additional evidence received in 
response to that additional notice.  See again, Mayfield IV 
and Prickett, supra.  So the post-initial-adjudication timing 
defect in the provision of that notice has been rectified.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of her claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing her.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO and AMC obtained her service treatment 
records (STRs), service personnel records (SPRs), VA 
treatment records, identified private treatment records, and 
at the Board's remand request arranged for a VA compensation 
examination for a medical nexus opinion concerning the cause 
of her claimed left knee, left shoulder, and neck disorders, 
including, in particular, in terms of whether they are 
attributable to her military service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The Board is therefore satisfied that VA has 
provided all assistance required by the VCAA.  
38 U.S.C.A. § 5103A.



II.  Analysis-Entitlement to Service Connection for Left 
Knee, Left Shoulder and Neck Disorders

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2008).  To establish service 
connection, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  

Certain chronic diseases such as degenerative joint disease 
(DJD, i.e., arthritis) will be presumed to have been incurred 
in service if manifested to a compensable degree of at least 
10-percent disabling within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection also may be established when the evidence, 
regardless of its date, shows a Veteran had a chronic 
condition in service, or during an applicable presumptive 
period, and still has the condition.  38 C.F.R. § 3.303(b).  
See also 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  This evidence must be medical unless 
it relates to a condition as to which lay observation is 
competent.  For the showing of chronic disease in service (or 
within a presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee, 34 F.3d at 
1043 (Fed. Cir. 1994).  

There is no disputing the Veteran meets the first and perhaps 
most fundamental requirement for any service-connection 
claim, that is, has proof she has the currently claimed 
disabilities.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed; without this minimum 
level of proof, there is no valid claim).  Her recent VA and 
private treatment records and VA compensation examination 
report confirm she has cervical spine spondylosis and 
cervical thoracic osteoarthritis; also bursitis, status-post 
impingement syndrome, and degenerative arthritis of the left 
shoulder; and left knee degenerative joint disease (DJD, 
i.e., arthritis).  

The Veteran's STRs also reveal she was seen for neck and 
shoulder pain after a motor vehicle accident (MVA) during a 
field exercise in March 1975.  It was noted that she had 
whiplash from that accident, with spastic muscles.  The 
diagnosis was probable muscle strain.  

As well, the Veteran's STRs show that in December 1975 she 
was seen for left knee pain after falling while trying to 
carry a duffel bag down some stairs.  She was diagnosed with 
trauma to her left knee, given an ace bandage to wear, 
and told to limit her work for a short period.  

It appears, however, that those injuries to her neck, left 
shoulder, and left knee during service were acute and 
transitory, not chronic, and resolved by separation.  Indeed, 
there were no further complaints, treatment, or diagnoses 
during service after those injuries, and the report of her 
March 1977 military separation examination does not mention 
any complaints or findings referable to her left knee, left 
shoulder, and neck, except for a scar on her left knee that 
was also earlier noted in the report of her June 1974 
military entrance examination as a birthmark.

Furthermore, post-service private and Social Security 
Administration (SSA) records document the Veteran's 
employment history at the U.S. Postal Service that involved 
heavy lifting.  And she also reported that she was also 
involved in a MVA in 2001, as a civilian.  See the report of 
her July 2008 VA examination.

Consequently, the determinative issue is whether the 
disorders currently affecting her left knee, left shoulder 
and neck are attributable to her military service, 
and in particular the injuries mentioned that she sustained 
while in service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or a disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And, 
unfortunately, it is in this critical respect that her claims 
fail.  

The VA examiner that evaluated the Veteran in July 2008, as 
directed in the Board's April 2008 remand, has provided 
competent medical evidence discounting any notion that the 
Veteran's current left shoulder, left knee, and neck 
disorders are related to her military service - and, again, 
especially the injuries mentioned.  This VA examiner 
concluded "[i]t is not at least as likely as not that the 
patient's cervical spine and left shoulder injuries are 
related to her previous military service."  And with respect 
to the neck/cervical spine and left shoulder disabilities, 
this examiner added, "[the Veteran's] current conditions are 
likely related to the [previously mentioned] MVA in 2001 and 
activities/occupations after military service."  Turning to 
the Veteran's left knee claim, the examiner opined "[i]t is 
not at least as likely as not that the Veteran's left knee 
condition is related to her previous military service," 
emphasizing a nearly quarter-century lapse between the trauma 
to this knee during her military service and her first 
reported post-service manifestation or treatment.



This VA examiner's opinions are highly probative evidence 
against the Veteran's claims since they are well reasoned, 
based on consideration of the relevant medical and other 
history, and an objective personal clinical evaluation.  So 
the opinions have the proper factual foundation and predicate 
in the record.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
Owens v. Brown, 7 Vet. App. 429 (1995); and Swann v. Brown, 5 
Vet. App. 229, 233 (1993).

The Veteran maintains that she has experienced left knee, 
left shoulder, and neck pain ever since her injuries in 
service.  Although she is competent, even as a lay person, to 
proclaim having experienced pain in these areas of her body 
for a number of years, supposedly dating back to her military 
service, a determination also must be made as to whether her 
lay testimony regarding this purported continuity of 
symptomatology is also credible, which in turn goes to the 
overall probative value of her statements.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 
451 F3d. 1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 
492 F.3d 1373, 1377 (Fed. Cir. 2007); Rucker v. Brown, 10 
Vet. App. 67 (1997); and Layno v. Brown, 6 Vet. App. 465, 469 
(1994).

The first documented medical evidence in the claims file 
revealing post-service complaints or treatment for the 
Veteran's neck was in 1987 (some 10 years after her military 
service had ended), for her left shoulder in 1992 (15 years 
after service), and for her left knee in 2001 (24 years after 
service).  The lapse of so many years between the injuries to 
her neck, left shoulder, and left knee during service and 
first post-service documented complaints is probative 
evidence against her claims that the disorders currently 
affecting these areas date back to her military service.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed 
sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, 
as evidence of whether an injury or a disease was incurred in 
service resulting in any chronic or persistent disability).  
And this is especially true in light of the fact that the VA 
examiner has cited intervening factors since service (namely, 
the Veteran's civilian occupation and another MVA as a 
civilian) as more likely causes of these current disorders.

Still for consideration, there are several medical opinions 
suggesting a link between the Veteran's current left knee, 
left shoulder, and neck disorders and the injuries she 
sustained during service.  See August 2001 private treatment 
evaluation report of Dr. L.T.; VA treatment records dated in 
November 2002, February and March 2003, and February 2008; 
and September 2004 private medical opinion of Dr. G.D.  These 
favorable nexus opinions, however, are based on either an 
incomplete or inaccurate history, diminishing their probative 
value.  See, e.g., Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).

Evidence that is simply information recorded by a medical 
examiner, unenhanced by any additional comment by that 
examiner, does not constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005), the Court indicated 
the Board may not disregard a favorable medical opinion 
solely on the rationale it was based on a history given by 
the Veteran.  Rather, as the Court further explained in 
Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a 
Veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the Veteran as 
lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008), the Court discusses, in great detail, how 
to assess the probative weight of medical opinions and the 
value of reviewing the claims file.  The Court holds that 
claims file review, as it pertains to obtaining an overview 
of the claimant's medical history, is not a requirement for 
private medical opinions.  The Court added, "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Neives-Rodriguez decision, the Court vacated the 
Board's underlying decision because the Board had dismissed 
one of the two favorable private medical opinions solely on 
the basis that the physician had not reviewed the claims 
file, without an explanation of why that failure had 
compromised the value of the medical opinion.  


By contrast, the Court held that, in rejecting the other 
private medical opinion, the Board had offered adequate 
reasons and bases for doing so (the doctor had overlooked 
pertinent reports regarding the Veteran's medical history), 
and thus, the Board's rejection was not based solely on the 
failure to completely review the claims file.

Here, since the VA treatment records dated in November 2002, 
February and March 2003, and February 2008; and the September 
2004 private medical opinion of Dr. G.D. did not provide an 
independent medical finding, comment, or opinion, confirming 
the Veteran's self-reported history, these reports are 
insufficient to grant her claims.  It is entirely within the 
Board's province to give more probative weight to certain 
pieces of evidence than others.  See Schoolman v. West, 12 
Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 
22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Obviously, this responsibility is more difficult 
when, as here, medical opinions diverge.  And at the same 
time, the Board is mindful that it cannot make its own 
independent medical determination and there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
at 31; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board must also assign less probative value to the 
remaining opinion by Dr. L.T., dated in August 2001, since 
this doctor's opinion is equivocal in support of the 
Veteran's claim, even when viewing it in the light most 
favorable to her.  Dr. L.T. stated that the DJD of the 
Veteran's left knee "could be linked to a knee injury she 
sustained from a bad fall she had in 1975, while in the 
military service."  There is a line of precedent cases 
discussing the lesser probative value of opinions that are 
equivocal, which essentially state that it is "possible" 
the Veteran's current disability "may be" related to an 
injury she sustained during her military service.  See, e.g., 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Perman v. Brown, 
5 Vet. App. 227, 241 (1993); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  And these cases indicate that, while an absolutely 
accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology, and that VA adjudicators should 
consider the words used in their proper context, a doctor's 
opinion phrased in terms tantamount to "may be" related to 
service is an insufficient basis for an award of service 
connection because this is for all intents and purposes just 
like saying the condition in question just as well "may or 
may not be" related to service.  Obert v. Brown, 5 Vet. App. 
30 (1993).  See, too, Bloom v. West, 13 Vet. App. 185, 187 
(1999) (a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty).

Further, there is also no alternative basis for a nexus in 
the form of evidence of a chronic disorder in service or any 
continuity of symptomatology after service.  See 38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.303(b); 3.307; 3.309; Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  Again, there is no history 
of complaint, treatment, or diagnosis of the Veteran's 
current neck/cervical spine, left shoulder, and left knee 
disabilities either in service or for many years after.  
Overall, the evidence of record does not support her claims.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for neck, left 
shoulder, and left knee disorders.  So there is no reasonable 
doubt to resolve in the Veteran's favor, and these claims 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

The claim for service connection for a left shoulder disorder 
is denied.

The claim for service connection for a left knee disorder is 
denied.  

The claim for service connection for a neck disorder is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


